DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Action
Receipt of Remarks filed on 01/05/2021 is acknowledged. Claims 1-9 and 12-19 are pending in this application. Claims 10-11 have been cancelled.  Claims 4-5, 9 and 18-19 have been amended.
Status of Claims
Accordingly, claims 1-9 and 12-19 are presented for examination on the merits for patentability.
The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Priority
The present application is a divisional (DIV) of 13/500,937 filed on 04/09/2012 (U.S. Patent No. 10,512,796), which is a 371 of PCT/IL2010/001092 filed on 12/30/2010, and the PCT/IL2010/001092 has provisional 61/291,594 filed on 12/31/2009.

Withdrawn of Claim rejection
Applicant’s claim amendment filed on 01/05/2020 has been considered.  The claim amendment overcome the previous rejection under 35 U.S.C. 112(b) as being indefinite for claims 4-5, 9 and 18-19 (see Remarks: page 5-6; and claims filed on 01/05/2021).  Therefore, the objection is hereby withdrawn.

Response to Double Patenting Rejection
	Applicants’ Remarks/Arguments filed on 01/05/2021 have been considered.  The previous rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the U.S. Patent No. 10,512,796, and the co-pending U.S. Patent Application nos. 13/056,952 (now Patent No. 10,688,462); 15/924,331; 13/537,646 and 16/052,635 (now Patent No. 10,653,899) are maintained in view of Applicants’ request for the rejection be held in abeyance until the final scope of the pending claims has been determined (see Remarks: page 5).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over LAPIDOT et al. (WO 03/034979) in view of MEYER et al. (U. S. Patent No. 5,401,517 A) and SHEFER et al. (U.S. Patent No. 6,979,440 B2), and further in view of and JOERGER et al. (U. S. PG-Pub. No. 2007/0207113 Al).
Applicants Claim
Applicants claim a microcapsule having a core encapsulated within a metal oxide shell; wherein the core: (a) has a viscosity of between about 5000 cP to about 1,000,000 cP, and (b) comprises at least one active agent and at least one phase changing material; wherein the metal oxide shell has a thickness in the range of 0.1-10 µm, and the shell is obtained from metal oxide nanoparticle and a hydrolyzed polymerized sol-gel precursor; and wherein the at least one phase changing material is not liquid at room temperature.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
For claim 1, LAPIDOT teaches a sol-gel microcapsule having a “core-shell structure” designed for protecting, stabilizing and extending shelf life of active ingredient(s) prior to its use (see: p.6, lines 12-24; & p.7, lines 14-16).
LAPIDOT teaches the core is encapsulated within the shell of the microcapsule, and the core can comprise one or more active agent (see: p.6, line 18-24): e.g. benzoyl peroxide (see: p. 31, line 24-25), retinoid (e.g. tretinoin and iso-tretinoin that are collectively known as retinoids) (p.30, line 21 & page 30, line 21; and Page 45: Example 7).  It should be noted that the “tretinoin” is a known retinoid which has a melting pointing of 181 °C. 
LAPIDOT teaches the shell of the microcapsule is prepared by a sol-gel process comprising a sol-gel precursor, i.e. the metal alkoxide monomer TEOS (tetraethoxy silane) (see: p.11, line 21-29; & p.42-43: Example 2), and other encapsulating materials, i.e. silica, titania or zirconia (see: p.22, line 27 to p.23, line 2).
It is noted that the instant specification recites one of the metal oxide nanoparticles can be silica (a.k.a. silicon dioxide or SiO2) (see specification filed on 01/22/2018: page 8, [0040]), and one of the sol-gel precursors is a metal alkoxide monomer, i.e. silicon alkoxide monomer, e.g. tetraethoxy silane (see specification filed on 01/22/2018: page 10, [0061]; & [0062], line 1-2 & 5-6).  Thus LAPIDOT reads on the “metal-oxide shell” of the microcapsule as claimed.
LAPIDOT teaches the thickness of the shell wall of the microcapsule can be approximately 100 nm (or 0.1 µm) (see: page 27, line 14-15), which reads on the “thickness of the metal oxide shell” as claimed.
core may be controlled by the process of microcapsule preparation, the percentage of active ingredient present in the core and the solubility of the active ingredient in the core. For example, a higher percentage of a solid active ingredient in the core will result in a core which is more viscous (see: page 11, line 18-20).  It should be noted that the “tretinoin” taught in LAPIDOT is a known retinoid, which has a melting pointing of 181 °C and is a solid at room temperature and such state at room temperature would intrinsically be a high viscous state at room temperature.
For claims 3 and 4, LAPIDOT teaches the core can comprise one or more active agent, i.e. benzoyl peroxide (see: p. 31, line 24-25) and retinoid (p.30, line 21).  They read on the “pharmaceutical or cosmetic agent” of claim 3, and the “dermatological agent” of claim 4 as evidenced by the instant dependent claims 5 and 6.
For claim 5, LAPIDOT teaches the active ingredients can be beneficially encapsulated in the microcapsules, i.e. anti-inflammatory agents, anti-fungal agents, anti-acne agents, for examples (see: p. 30, line 11-14).
For claim 6, LAPIDOT teaches the anti-acne agent is benzoyl peroxide (see: p. 31, line 24-25).
For claim 7, LAPIDOT teaches the microcapsule having a “core-shell structure” designed for stabilizing and extending shelf life of active ingredient(s) prior to its use (see: p.6, lines 12-15; & p.7, lines 14-16).
For claim 8, LAPIDOT teaches the microcapsules as discussed above in the rejected claim 1 can be formulated into the final form as a composition (see: p.1, line 5-8; and p. 10, line 27-28).
For claims 9 and 18-19, LAPIDOT teaches a method of treating a skin or mucosal membrane condition in a subject in need thereof, wherein the method comprises topically applying onto a skin or mucosal membrane the composition set forth in the rejected claims 1 and 8 above (see: p. 7, line 17-23).
Noted that the step of “applying onto the skin” taught by LAPIDOT implies that the composition is applied on the surface of the skin, and thus it reads on the “surface” condition as claimed.
LAPIDOT teaches the treatment for conditions of skin, i.e. acne, psoriasis, seborrhea, infection, inflammation (see: p. 7, line 22-26).
For claims 12-17, LAPIDOT teaches that the active ingredients can be beneficially encapsulated in the microcapsules, wherein the active ingredients can be, i.e. vitamins which include vitamin A and its analogs and derivatives, e.g. tretinoin and iso-tretinoin that are collectively known as retinoids (see: page 30, line 21; and Page 45: Example 7) and, therefore they read on the “retinoid” as claimed.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
LAPIDOT teaches a similar microcapsule as claim 1, having a metal oxide shell encapsulated a core, wherein the core comprises active ingredients are encapsulated in the shell, wherein the active ingredients can be, i.e. vitamin A and its analogs and derivatives, e.g. tretinoin and iso-tretinoin that are collectively known as retinoids (see: page 30, line 21; and Page 45: Example 7).
While PAPIDOT teaches the microcapsular core can be in a form of an emulsion, a solid or a dispersion, etc. (see: page 55, reference claims 21-23), LAPIDOT does not claims 1 and 2.  The deficiency is taught by the other references MEYERS and SHEFER.
MEYERS teaches a method for improving skin conditions by applying to the skin a topical skin care composition, comprising a retinoid and a carrier, wherein MEYERS teaches that the improvement of skin conditions can be achieved through application of retinoid in a pharmaceutically acceptable carrier in a treatment regimen that eliminates irritation (see: col. 1, line 39-45), wherein MEYERS teaches that one of the suitable pharmaceutically acceptable carriers for carrying retinoid is beeswax (see: col. 4, line 18-20 & 51).
The other reference SHEFER teaches a controlled delivery system (i.e. as a solid sphere) for topical application to skin, comprising a hydrophobic core containing an active agent (i.e. retinoids; see col. 19, line 16) and a hydrophobic wax (i.e. beeswax) serves as matrix material having a melting point range between about 30°C and about 100°C (see: col. 28, reference claims 1-2; and col. 17, line 35-48).
SHEFER also teaches that the advantages of the controlled delivery system is that it is stable and the release of active agents is controlled by the hydrophobic wax materials, and the substance to be delivered does not have to be soluble in carrier but can be dispersed in the solid matrix (see: col. 7, line 5-24).
As such, the use of beeswax as carrier or matrix material in the core for carrying the active agent, i.e. retinoids, as taught by MEYERS and SHEFER reads on the similar “phase changing material, i.e. beeswax, which is not liquid at room as the one recited in the present claims 1 and 2.


Finding of prima facie obviousness Rational and Motivation
		(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to follow the teaching of LAPIDOT and prepare a microcapsule having a core-shell structure as the claimed microcapsule because LAPIDOT teaches that the microcapsules having such core-shell structure provides advantages, i.e. can stabilize active ingredients that are dedicate or sensitive to oxygen or other environmental components, or are chemically reactive with one another or with other components, during delivery to the target site, and can extend the shelf life of active ingredient(s) prior to its use.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to produce the microcapsules comprising retinoid as active in the cored, as taught and suggested by LAPIDOT, and further incorporate a wax, i.e. beeswax, into the core where active agent is present, as suggested by MEYERS and SHEFER, to arrive at the instant invention.  One of ordinary skill in the art would have been motivated to do so because MEYERS suggests that topical care formulation, comprises retinoic 
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to follow the teaching of JOERGER to formulate a personal care product having a viscosity of from about water thin to about 1,000,000 centipoise. One of ordinary skill in the art would have been motivated to control the consistency, spreadability, structure and form of the product. JOERGER’s composition having a viscosity of from about water thin to about 1,000,000 centipoise reads on the claimed core having a viscosity of from about 5000 cP to about 1,000,000 cP.
From the combined teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.



Response to Arguments
Applicants’ arguments filed on 01/05/2021 have been considered but are not persuasive.
Applicants argued that the reference LAPIDOT does not teach or suggest adding a phase changing material (PCM) to a core of a microcapsule and does not teach the viscosity of the core as claimed (see Remarks: page 7-8).  Applicants also argued that there is no disclosure in JOERGER for obtaining a certain viscosity and no teaching or motivation to a composition comprising microcapsules, wherein each the core of each microcapsule has a viscosity from about 5000cP to about 1,000,000cP (see Remarks: page 11).
The argument is not persuasive.  Firstly, Applicants cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instance case, the obviousness rejection set forth above is based on a combination of LAPIDOT, MEYER, SHEFER and JOERGER, and as such, LAPIDOT does not need to teach all elements recited in the instant claim 1.
	As stated in the rejection set forth above, the cited references combined fairly suggested the claimed invention, wherein LAPIDOT teaches a microcapsule that has a similar core-shell structure as the claimed microcapsule of claim 1.  The core of the microcapsule taught by LAPIDOT can comprise the same active ingredients as claimed (i.e. tretinoin and iso-tretinoin that are collectively known as retinoids) and the core can be in a form of an emulsion or a solid.

Therefore, MEYERS and SHEFER provides the teaching and suggestion that would have motivated one ordinary skilled in the art to add those hydrophobic wax materials that are not liquid at room temperature, i.e. those having melting points range between about 30°C and about 100°C suggested by MEYERS ad SHEFER, to the active ingredients (i.e. retinoids) taught in LAPIDOT.
With respect to the viscosity of the microcapsular core as claimed, the combined teaching of LAPIDOT and JOERGER teaches and suggests why the core with the viscosity as claimed is desirable and how to achieve such viscosity.  For example, LAPIDOT teaches one way to achieve a high viscosity in the core is to use a higher percentage of solid active ingredient in the core.  LAPIDOT also teaches that the core can be made into various forms, i.e. an emulsion, and the release/delivery of the active ingredient encapsulated in the microcapsule is effected by disintegration/breaking of the microcapsule upon topical application to the skin via sheer forces applied by a spreading or rubbing action commonly used to spread creams, gels or oinments.
While LAPIDOT teaches what are the suitable forms of the core, i.e. an emulsion, the viscosity equivalent to those forms taught in LAPIDOT is suggested by the reference 
As such, one ordinary skilled in the art would have recognized that an emulsion form of the core, such as a viscous lotion or a cream form, rather than a water-thin form, is a desirable form for rubbing or spreading action on the skin, as LAPIDOT suggested that the release/delivery of the active ingredient encapsulated in the microcapsule is effected by disintegration/breaking of the microcapsule upon topical application to the skin via sheer forces applied by a spreading or rubbing action commonly used to spread creams, gels or oinments.  One ordinary skill in the art also would have recognized that the viscosity equivalent to an emulsion form can be 12,000 cPs (or mPa·s) or a cream form may has viscosity in the range from about 20,000 to about 250,000 mPa·s (cPs), as suggested by JOERGER.
Therefore, the combined teaching of LAPIDOT with MEYERS, SHEFER and JOERGER provides the reason why the core with the viscosity as claimed is desirable and how one ordinary skill in the art can achieve such viscosity, i.e. by utilizing a common and well-known hydrophobic wax material, e.g. beeswax.
It is also important to note that the recitation of claim 1 as written does not limit or require the viscosity of the core must be controlled by the presence of the phase changing material.  As such, even if LAPIDOT does not expressly teach the inclusion of a phase changing material in the core, the other cited references MEYERS and SHEFER, as well as JOERGER, provide the suggestion that would have motivated one ordinary skilled in the art to include those hydrophobic wax materials into the core of LAPIDOT’s microcapsules, as discussed supra, in order to produce the effects that are beneficial to 
Applicants next argued that the Office indicated that the issued claims of the U. S. Patent No. 10,512,796 are unobvious over LAPIDOT since the reference does not teach the core of the microcapsules comprises a phase changing material that is not liquid at room temperature and yields a core having a viscosity between 300 cP and 1,000,000 cP.  As such, LAPIDOT does not teach the relationship between the phase changing material and the core viscosity as claimed (see Remarks: page 8).
The argument is not persuasive because allowance of similar claims in another case is immaterial.  In re Giolito, 530 F.2d 397, 188 USPQ 645 (CCPA 1976).  In the instance case, the issued claims of the Pat ‘796 are related to a “process” of preparing microcapsules which requires the process steps, i.e. emulsification and microcapsule forming condition, to produce the microcapsules.  However, the instant claims are related to a “product” of microcapsules which can be prepared or made in any manner or sequence, and does not require to be made by the process recited in the Pat. 10,512,796. In the absence of evidence that the instant microcapsule must be made by the process recited in the Pat ‘796, the instant microcapsule is not limited, and therefore Applicants’ argument is not sufficient to overcome the obviousness rejection set forth above.
Applicants next argued that MEYERS does not teach or suggest including a non-liquid phase changing material to the core of the microcapsules to obtain microcapsules having a core with a viscosity of from about 5000cP to about 1,000,000cP, and SHEFER does not teach or suggest adding PCM to the core of the microcapsules, and further incorporation of the PCM to prevent leakage of the active agent from the core into the composition.  Therefore, a person skilled in the art would not be motivated to combine a 
The argument is not persuasive because neither MEYERS nor SHEFER is required to teach the same use or property which Applicants discovered, and Applicants merely recognized additional advantages or latent properties present but not recognized in the prior art does not render nonobvious an otherwise known invention.
In the instance case, the reference MEYERS teaches a topical care formulation which can comprise retinoic acid/retinoid (as active agent) and beeswax as a carrier for retinoic acid and apply to the skin, and SHEFER teaches using a hydrophobic wax, i.e. beeswax, as matrix material for controlled release of active agent, i.e. retinoid, applied to skin.  In addition, the reference JOERGER teaches the use of synthetic waxes, i.e. beeswax, as structurant.
As such, the combined teaching of MEYERS and SHEFER, as well as JOERGER, provides the suggestion that would have motivated one ordinary skilled in the art to deliver active agent, i.e. retinoid, in combination with a wax, i.e. beeswax, to the skin of users.  
Applicants next argued that the carriers in MEYERS include many synthetic esters in along list of carriers, where not all of the carriers are not liquid at room temperature and the beeswax is mentioned once among other wax esters (see Remarks: page 10).
The argument is not persuasive because the prior art reference is relevant for all that it teaches to those of ordinary skill in the art." In re Fritch, 972 F.2d 1260, 1264 (Fed. Cir. 1992). Furthermore, prior art relied by the Examiner is presumed to be enabling, and there is no requirement that the prior art must include experimental data to support its teachings.  In re Antor Media Corp., 689 F.3d 1282, 1289 (Fed. Cir. 2012).  In the instance case, Applicants do not point out any evidence indicating that the beeswax is not suitable 
Applicants also argued that the present invention is unexpected that the incorporation of a phase changing material (PCM), which is not liquid at room temperature, into the core of the microcapsule provides unexpected stability to the encapsulated active agents in the core of the microcapsule, as measured in the amount of leakage based on long term storage of said microcapsules (see Remarks: page 12).
The argument is not persuasive because the cited references combined, as set forth above, teaches and suggests the similar core-shell microcapsule structure, wherein the core can comprise the similar active ingredients and other materials, i.e. hydrophobic wax materials, as claimed.  In addition, LAPIDOT expressly indicates that active ingredients, i.e. those oxidation-sensitive retinoids and benzoyl peroxide, can be stabilized via encapsulation in the core of the microcapsule.  As such, the stability effect 

Conclusion
No claims are allowed.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616 

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616